DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 05/13/2022 has been entered. Claim 19 was added new and claims 7-8 were cancelled. Claims 1-6 and 9-19 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections.  
Allowable Subject Matter
Claims 1-6 and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 contains allowable subject matter “said depression being configured so as to cause said suction side surface to define a continuous contour course in a direction perpendicular to said longitudinal center axis of said drainage bore”.
In the closest prior art, Bendel (U.S. Pre-Grant Publication No. 2011/0103963) discloses a rotor blade for a wind turbine, the rotor blade comprising: a rotor blade main body (1; figure 1) delimiting a rotor blade cavity (as shown; figure 1); a rotor blade tip (3) fixedly connected to said rotor blade main body (as shown; figure 1); said rotor blade tip having a suction side surface (7; figure 2); and, said rotor blade tip having a drainage bore (9) formed therein fluidly communicating with said rotor blade cavity and opening to said suction side surface of said rotor blade tip (as shown; figure 2) so as to permit fluid in said rotor blade cavity to flow therefrom to said suction side surface of said rotor blade tip and drain to the ambient (drainage hole 9 is capable of permitting fluid out of the cavity in the rotor blade), said drainage bore defining a longitudinal center axis and having an outlet which opens to said suction side surface of said rotor blade tip (as shown; figures 1, 2). However, Bendel does not teach said suction side surface having a depression formed therein in the region of said outlet; and, said depression being configured so as to cause said suction side surface to define a continuous contour course in a direction perpendicular to said longitudinal center axis of said drainage bore.
In another close prior art, Androuin (European Patent Document EP 3,712,422) teaches a depression for a drain bore (figure 3). However, Androuin also fails to teach said depression being configured so as to cause said suction side surface to define a continuous contour course in a direction perpendicular to said longitudinal center axis of said drainage bore as Androuin’s depression causes the suction side to form a discontinuous contour.
No prior art of record sufficiently teaches a drainage bore with a depression to cause said suction side surface to define a continuous contour course in a direction perpendicular to said longitudinal center axis of said drainage bore as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior arts to create the claimed invention.

Claims 2-6 and 9-17 are also allowed by virtue of their dependency on claim 1.

Claims 18-19 also contain the same allowable subject matter of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745